               1   PAUL V. LANKFORD (State Bar No. 181506)
                    plankford@lclaw.com
               2   PAUL LANNUS (State Bar No. 192551)
               3    plannus@lclaw.com
                   BINA GHANAAT (State Bar No. 264826)
               4   bghanaat@lclaw.com
                   LANKFORD CRAWFORD MORENO
               5   & OSTERTAG LLP
                   1850 Mt. Diablo Blvd., Suite 600
               6   Walnut Creek, CA 94596
               7   Telephone: 925.300.3520
                   Facsimile: 925.300.3386
               8
                   Attorneys for Specially Appearing Defendant
               9   FORD MOTOR COMPANY

             10
                                                  UNITED STATES DISTRICT COURT
             11
                                  NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
             12

             13
                    THOMAS H. TOY, SR. and AGNES TOY,            Case No.: 4:19-cv-00325-HSG
             14
                                          Plaintiffs,            SPECIAL APPEARANCE
             15
                            vs.                                  ORDER OF DISMISSAL WITHOUT PREJUDICE
             16                                                  OF SPECIALLY APPEARING DEFENDANT
                   HONEYWELL INTERNATIONAL INC.,                 FORD MOTOR COMPANY ONLY
             17    f/k/a ALLIED-PRODUCTS LIABILITY
                   SIGNAL, INC., sued as successor-in-interest
             18    to BENDIX CORPORATION, et al.,

             19                           Defendants.

             20

             21

             22

             23

             24

             25

             26

             27

             28
    LANKFORD
   CRAWFORD            ORDER OF DISMISSAL WITHOUT PREJUDICE OF SPECIALLY APPEARING DEFENDANT FORD
   MORENO &
  OSTERTAG LLP                            MOTOR COMPANY ONLY - 4:19-CV-00325-HSG
ATTORNEYS AT LAW
                    
               1          PURSUANT TO STIPULATION, IT IS ORDERED that Plaintiffs THOMAS H. TOY,

               2   SR. and AGNES TOY (“Plaintiffs”) action is dismissed without prejudice as to Specially

               3   Appearing Defendant Ford Motor Company (“Ford”) only, each party to bear its own costs.

               4          IT IS SO ORDERED.

               5

               6   Dated: February 27, 2019

               7                                                        HON. HAYWOOD S. GILLIAM, JR.
                                                                        U.S. District Court
               8                                                        Northern District of California

               9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                            -1-
    LANKFORD
   CRAWFORD        ORDER OF DISMISSAL WITHOUT PREJUDICE OF SPECIALLY APPEARING DEFENDANT FORD MOTOR
   MORENO &                                 COMPANY ONLY - 4:19-CV-00325-HSG
  OSTERTAG LLP
ATTORNEYS AT LAW
